DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-12), species 6 - Figure 6 and subspecies 2 in the reply filed on 12/6/21 with traverse is acknowledged.  The traversal is on the ground(s) that the process and apparatus are all directed to hydrocarbon separation.  This is not found persuasive as the grounds for restriction are not based on some fictional concept that the claims have no relationship but is based on the patentably distinct findings of the restriction requirement.  Further, the traversal is that applicant has applied for many patents.  This is not found persuasive because the number of patent filings is irrelevant to the propriety of the restriction requirement.  The requirement is still deemed proper and is therefore made FINAL.  Claims 2, 4-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Note that claim 10 does not describe the elected species of Figure 6, since Figure 6 does not have heating of the expanded at least one liquid stream, claimed by claim 10.
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 1, the recitation, “the separation of a gas stream” is indefinite for lacking proper antecedent basis.
	The recitation, “a relatively less volatile fraction containing a major portion of said c2 components, c3 components, and heavier hydrocarbon components or said c3 components and heavier hydrocarbon components” is indefinite if it is interpreted as requiring only ethane recovery.  Rather the proper interpretation is that the relatively less volatile fraction may contain either ethane and heavier components or propane and heavier components.  
	The recitation, “the improvement” is indefinite for lacking proper antecedent basis.
	The recitation, “wherein prior to cooling” is indefinite for improperly reintroducing cooling and making it impossible to determine if this is the previously recited cooling or a newly recited cooling.
	The recitation, “substantially all of it” is indefinite as it is unclear what tolerance is included in substantially and it is unclear what “it” refers to.	

The recitation, “whereby it is further cooled” is indefinite since it is not clear what “it” refers to.
	Further the recitation of steps (a), (b), and (c) are unclear since it is not clear what expansion and cooling steps from (a), (b), and (c) are met by which expansion and cooling steps recited later in the claim.
	The recitation, “whereby it is further cooled” is unclear what “it” refers to.
	The recitation “(10) the quantities and temperatures of said feed streams to said distillation column are effective to maintain the overhead temperature” is indefinite since “the quantities”, “the temperatures”, and “the overhead temperature” lack proper antecedent basis.  Further, it is not clear what feed streams are being referenced.  Further, there is no way to discern what is considered “effective” as this is a relative term.  
	In regard to claim 3, the recitation, “The improvement” is indefinite as the recitation creates ambiguity about the scope of the dependent claim and the dependence of the claim on the process of claim 1.
	The recitation of combining and condensing and expanding are indefinite because it is unclear if these are additional condensing and expanding steps to the ones already recited or if they are fulfilling the former recited condensing and expanding steps and therefore not describing additional condensing and expanding steps anew but are an attempt to redefine the steps that were previously recited.  If the steps are further 
	The recitation, “all of it” is unclear what “it” references.
The recitation, “any remaining portion” is unclear if this requires that there is a remaining portion or not.  The optionality of the recitation is not clear.
	The numbering within the claim body (see “(1), (2), (3), (4)”) duplicates numbering in claim 1 and makes referencing thereof ambiguous and unclear.
Claim Interpretation
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yao (US 5992175) in view of either Campbell (US 5568737) or Martinez (US 2011/0067443).
Yao teaches a process (see all Figures and full disclosure of Yao) for a separation of a gas stream (10) containing methane, C2 components, C3 components, and heavier hydrocarbon components (column 1, line 10-20) into a volatile residue gas fraction (40) and a relatively less volatile fraction (60) containing a major portion of said C2 components, C3 components, and heavier hydrocarbon components (ethane recovery, column 1, line 55) or said C3 components and heavier hydrocarbon components (ethane rejection, column 9, line 65), process comprising: (3) a second stream (11) is cooled under pressure sufficiently to partially condense said second stream (11) to form a partially condensed second stream (entering 15); (4) said partially condensed second stream (entering 15) is separated thereby to provide a vapor stream (to 21, 30) and at least one liquid stream (16); (5) said vapor stream (to 21, 30) is divided into first (21, part condensed of 21, hereafter simply referred to as 21) and second portions (30); (6) said first portion (21) is cooled to condense substantially all of the first portion (21); (7) said substantially condensed first portion (21) is expanded to said lower pressure (via 22) and thereby further cooled, and is thereafter supplied to  (8) said second portion (30) is expanded (via 31) to said lower pressure and is supplied to said distillation column (20a, 20b) at a mid-column feed position (see 32); (9) at least a portion of said at least one liquid stream (16) is expanded to said lower pressure (via 17) and is supplied to said distillation column (20a, 20b) at a lower mid-column feed position (see 50) below said mid-column feed position (of 32; see figures); and (10) quantities and temperatures of streams sent to said distillation column (20a, 20b) maintain an overhead temperature of said distillation column (20a, 20b) at a temperature whereby the major portions of the components in said relatively less volatile fraction are recovered (see that NGL is recovered, and temperatures shown provide separation, column 4, line 55-56).
Yao does not explicitly teach dividing the gas stream (10) as claimed in steps (1) and (2) and the combining steps of claim 3.  However, dividing a feed gas to provide a fully condensed feed stream at an upper mid-column feed position is a well-known for providing condensed portions that can provide absorption in the distillation column as taught by either of Campbell or Martinez.  Campbell teaches (Fig. 9 or 10) that the gas stream (21) is divided into a first stream (26, part of 26 that is condensed, hereafter 26) and a second stream (24); the first stream (26) is cooled to condense substantially all of the first stream (26; see 50 and 15 and whole disclosure); (2) said substantially 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
January 4, 2022